MEMORANDUM2
Alexander Ocasio appeals pro se the summary judgment of the district court in his employment discrimination action. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
We review summary judgment de novo. Baker v. Liberty Mutual Ins. Co., 143 F.3d 1260, 1263 (9th Cir.1998). Because Ocasio failed to respond to defendant’s requests for admissions, the district court properly deemed the matters admitted pursuant to Fed.R.Civ.P. 36(a) and, in the absence of any disputed issues of material fact, properly granted summary judgment. See O’Campo v. Hardisty, 262 F.2d 621, 623-24 (9th Cir.1958) (affirming summary judgment based on unanswered requests for admissions).
AFFIRMED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.